                                                1    TAMARA BEATTY PETERSON, ESQ., Bar No. 5218
                                                     tpeterson@petersonbaker.com
                                                2    NIKKI L. BAKER, ESQ., Bar No. 6562
                                                     nbaker@petersonbaker.com
                                                3    BENJAMIN K. REITZ, ESQ., Bar No. 13233
                                                     breitz@petersonbaker.com
                                                4    PETERSON BAKER, PLLC
                                                     10001 Park Run Drive
                                                5    Las Vegas, NV 89145
                                                     Telephone: 702.786.1001
                                                6    Facsimile: 702.786.1002

                                                7    Attorneys for Defendants Cambrex Charles City, Inc. and
                                                     Cambrex North Brunswick, Inc.
                                                8
                                                                                 UNITED STATES DISTRICT COURT
                                                9
                                                                                        DISTRICT OF NEVADA
                                               10
                                                     H&H PHARMACEUTICALS, LLC, a                        Case No.: 2:16-cv-02946-RFB-VCF
                                               11    Nevada limited liability company,
                                                                                                        STIPULATION AND ORDER TO AMEND
PETERSON BAKER, PLLC




                                               12                   Plaintiff,                          CONFIDENTIALITY AND PROTECTIVE
                                                     v.                                                 ORDER [ECF NO. 21]
                       10001 Park Run Driv e
                       Las Veg as, NV 8914 5




                                               13
                           702.786.1001




                                                     CAMBREX CHARLES CITY, INC.
                                               14    AND/OR CAMBREX NORTH
                                                     BRUNSWICK, INC.; DOES I through X;
                                               15    and ROE CORPORATIONS XI through
                                                     XX, inclusive,
                                               16
                                                                    Defendants.
                                               17

                                               18          Defendants Cambrex Charles City, Inc., and Cambrex North Brunswick, Inc., (collectively,

                                               19   "Cambrex"), by and through its counsel of record, Peterson Baker, PLLC, and Plaintiff H&H

                                               20   Pharmaceuticals, LLC ("H&H"), by and through its counsel of record, Maier Gutierrez &

                                               21   Associates, hereby stipulate and agree, subject to this Court's approval, that the Confidentiality and

                                               22   Protective Order [ECF No. 21] dated August 30, 2017, be amended to permit the parties to produce

                                               23   to each other confidential, proprietary, and trade secret information (the "HIGHLY

                                               24   CONFIDENTIAL INFORMATION") under a heightened confidentiality standard that restricts

                                               25   access to the produced information to outside attorneys and outside experts, and prohibits the

                                               26   employees, officers, or owners of Cambrex and H&H from viewing the opposing party's HIGHLY

                                               27   CONFIDENTIAL INFORMATION. The parties stipulate and agree as follows:

                                               28
                                                1          1.      On September 10, 2018, H&H served interrogatories and requests for production of

                                                2   documents on Cambrex (the "H&H Discovery Requests").

                                                3          2.      On October 16, 2018, and beyond, the parties met and conferred regarding

                                                4   Cambrex's objections to the H&H Discovery Requests. Cambrex has identified specific concerns

                                                5   regarding the disclosure of confidential, proprietary and trade secret information ("HIGHLY

                                                6   CONFIDENTIAL INFORMATION") to the employees, officers, and/or owners of H&H, a

                                                7   potential competitor. See, e.g., Phillips v. General Motors Corp., 307 F. 3d 1206, 1211 (9th Cir.

                                                8   2003); Am. Heavy Moving & Rigging Co. v. Robb Techs., L.L.C., No. 2:04CV00933-JCM(GWF),

                                                9   2006 WL 2085407, at *3 (D. Nev. July 25, 2006); Advanced Semiconductor Prods., Inc. v. Tau

                                               10   Laboratories, Inc., 3 Fed.R.Serv.3d 1389, 229 U.S.P.Q. 222, 224 (N.D. Cal. 1986); Everco Indus.

                                               11   v. O.E.M. Prods. Co., 362 F. Supp. 204, 206, 179 U.S.P.Q. 834, 835 (N.D. Ill. 1973).
PETERSON BAKER, PLLC




                                               12          3.      Cambrex has identified further concerns about disclosing this HIGHLY
                       10001 Park Run Driv e
                       Las Veg as, NV 8914 5




                                               13   CONFIDENTIAL INFORMATION to H&H in light of the questionable admissibility of this
                           702.786.1001




                                               14   information at trial pursuant to NRS 49.325. See also FRE 501.

                                               15          4.      Cambrex desires to comply with the H&H Discovery Requests. Given the very

                                               16   sensitive nature of the HIGHLY CONFIDENTIAL INFORMATION, Cambrex desires, and H&H

                                               17   does not object, to produce the information under an amended protective order which restricts

                                               18   access to the HIGHLY CONFIDENTIAL INFORMATION to H&H's outside attorneys and experts

                                               19   in this case, and further prohibits H&H's employees, officers, agents and/or owners from viewing

                                               20   or otherwise accessing the HIGHLY CONFIDENTIAL INFORMATION.

                                               21          5.      By producing in discovery HIGHLY CONFIDENTIAL INFORMATION, the

                                               22   parties do not waive any privilege created by NRS 49.325, and do not waive any arguments as to

                                               23   the admissibility of any material so designated.

                                               24          6.      The HIGHLY CONFIDENTIAL INFORMATION shall not be used at any

                                               25   deposition, or otherwise disclosed to any persons, other than those permitted by this stipulation and

                                               26   order, except as permitted by further order of the Court.

                                               27   …

                                               28   …
                                                                                                       2
                                                1          WHEREFORE, the parties respectfully request that this Court enter an Order amending the

                                                2   Confidentiality and Protective Order [ECF No. 21], to include the following provisions:

                                                3                  a.     The term "HIGHLY CONFIDENTIAL INFORMATION" is Confidential

                                                4                 Information or Items (as defined in ECF No. 21) to which access is restricted to

                                                5                 Outside Counsel (as defined in ECF No. 21) and Experts (as defined in ECF No.

                                                6                 21), provided that such Expert is not a current employee of a direct competitor of a

                                                7                 party named in this action, and provided that such Expert has complied with Section

                                                8                 VI(2)(c) of the Confidentiality and Protective Order [ECF No. 21];

                                                9                 b.      The employees, officers, agents and/or owners of each party are not

                                               10                 permitted    to   view    the   opposing   party's   HIGHLY        CONFIDENTIAL

                                               11                 INFORMATION.
PETERSON BAKER, PLLC




                                               12                  c.     The term "Protected Material" is revised to include any HIGHLY
                       10001 Park Run Driv e
                       Las Veg as, NV 8914 5




                                               13                 CONFIDENTIAL INFORMATION.
                           702.786.1001




                                               14                 d.      The protection conferred by this Amended Confidentiality and Protective

                                               15                 Order covers not only Protected Material, but also any information copied or

                                               16                 extracted therefrom, as well as all copies excerpts, summaries, or compilations

                                               17                 thereof, testimony, conversations, or presentations by Parties or Counsel to or in

                                               18                 Court or in other settings that might reveal Protected Material.

                                               19                  e.     To    designate    HIGHLY      CONFIDENTIAL          INFORMATION          in

                                               20                 documentary form, including in written responses to discovery requests, the

                                               21                 Producing Party shall affix the legend "HIGHLY CONFIDENTAL –

                                               22                 ATTORNEYS' AND EXPERTS' EYES ONLY" on each page that contains the

                                               23                 HIGHLY CONFIDENTIAL INFORMATION.

                                               24                  f.     Where the terms of this Amended Confidentiality and Protective Order

                                               25                 conflict with the original Confidentiality and Protective Order [ECF No. 21], this

                                               26                 Amended Confidentiality and Protective Order shall apply.

                                               27   …

                                               28   …
                                                                                                     3
                                                1         Dated this 31st day of October, 2018.

                                                2   PETERSON BAKER, PLLC                             MAIER GUTIERREZ & ASSOCIATES
                                                3
                                                    By: /s/ Tamara Beatty Peterson___________        By: /s/ Stephen G. Clough_______________
                                                4   TAMARA BEATTY PETERSON, ESQ.                     JOSEPH A. GUTIERREZ, ESQ.
                                                    Nevada Bar No. 5218                              Nevada Bar No. 9046
                                                5   tpeterson@petersonbaker.com                      jag@mgalaw.com
                                                    NIKKI L. BAKER, ESQ.                             STEPHEN G. CLOUGH, ESQ.
                                                6   Nevada Bar No. 6562                              Nevada Bar No. 10549
                                                    nbaker@petersonbaker.com                         sgc@mgalaw.com
                                                7   BENJAMIN K. REITZ, ESQ.,                         8816 Spanish Ridge Avenue
                                                    Nevada Bar No. 13233                             Las Vegas, Nevada 89148
                                                8   breitz@petersonbaker.com                         Telephone: 702.629.7900
                                                    10001 Park Run Drive                             Facsimile: 702.629.7925
                                                9   Las Vegas, NV 89145
                                                    Telephone: 702.786.1001                          Attorneys for Plaintiff H&H Pharmaceuticals,
                                               10   Facsimile: 702.786.1002                          LLC
                                               11   Attorneys for Defendants Cambrex Charles
                                                    City, Inc. and Cambrex North Brunswick, Inc.
PETERSON BAKER, PLLC




                                               12
                       10001 Park Run Driv e
                       Las Veg as, NV 8914 5




                                               13
                           702.786.1001




                                               14
                                                                                                  IT IS SO ORDERED.
                                               15

                                               16                                                 _________________________________________
                                               17                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                          11-1-2018
                                                                                                  Dated: ______________
                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                    4
